Citation Nr: 0200074	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  97-13 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
August 1945 to November 1948.  He also served in the United 
States Navy Reserves from March 1954 to September 1955, with 
active service June 1954 to July 1955, and in the North 
Carolina Air National Guard from June 1981 to the time of his 
death in August 1983.  The appellant is his widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision which, in pertinent part, denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the denial to the Board.

In April 1999, the Board issued a decision, which, in 
pertinent part, denied as not well grounded the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant, in turn, appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).

On February 16, 2001 the Court issued an order that vacated 
the Board's April 1999 decision with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death and remanded the matter to the Board for 
further proceedings consistent with the order.  (The Court 
also noted that, in a January 2001 joint memorandum, the 
appellant indicated that she did not choose to pursue a claim 
for Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code; therefore, the Court deemed 
this claim withdrawn from appellate status.)




REMAND

In its order, the Court noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), enacted during the pendency of the appellant's 
appeal, explicitly eliminated the requirement that a claimant 
submit a well-grounded claim.  The Court remanded the issue 
on appeal for readjudication by the Board in light of the 
Act.

The Board notes, however, that in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  VA is 
required to notify the claimant of the evidence necessary to 
complete the application for the benefit sought, as well as 
of its efforts to procure relevant evidence.  Moreover, 
required development action may include requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
obtaining a medical opinion when such evidence may aid in 
substantiating entitlement to the benefit sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim. 

After considering the issue on appeal in light of the facts 
and the heightened duties to notify and assist imposed by the 
Act, the Board finds that additional development is needed 
prior to consideration of the claim on appeal on the merits.

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
maintains that the veteran was on active duty for training 
with the North Carolina Air National Guard when he died in 
August 1983.

In a claim for service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.312 (2001).  In short, evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered the principal cause of death, it must "singly or 
jointly with some other condition, be the immediate or 
underlying cause of death or be etiologically related 
thereto."  Id.  For a service-connected disability to 
constitute a contributory cause of death, it must be causally 
connected to the death and must have "contributed 
substantially or materially" to death," combined to cause 
death," or "aided or lent assistance to the production of 
death."  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A.§§ 1110, 1131.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

The record reflects that the veteran died in August 1983 at a 
motel in North Carolina.  The official death certificate 
states that the cause of the veteran's death was 
arteriosclerotic heart disease.  At the time of the veteran's 
death, service connection was in effect for residuals of 
amebic dysentery, evaluated as 0 percent disabling, and pes 
planus, evaluated as 0 percent disabling.

The evidence of record also includes a January 1997 letter 
from the director of personnel for the North Carolina Air 
National Guard, which states that the veteran "was in a 
nonduty status at the time of his death."  The author of 
that letter suggests that neither the veteran's medical or 
personnel records were available for review; rather, it 
appears that he relied on documents attached to the letter in 
reaching his conclusion-a report of the veteran's report of 
separation and records of service, the veteran's death 
certificate, and an unclassifed casualty report/initial death 
report (indicating that, at the time of death, the veteran 
was off duty, not performing active or inactive duty for 
training, and was not en route to such duty).  

However, in various statements, the veteran's widow has 
indicated that at the time of death, the veteran was 
performing active duty for training.  She has stated that, on 
the night he died, the veteran had flown as a surgeon with 
the Air National Guard and had returned to the motel where he 
was staying; he was to join his colleagues the next morning.  
Moreover, affidavits from the veteran's fellow Guardsmen, 
dated in February 2001, reflect that the veteran flew for two 
hours on Friday night and then returned to his hotel (which 
had been paid for by the National Guard) for mandatory crew 
rest.  After he did not report for a scheduled drill period 
on Saturday morning, he was found dead in his motel room, 
still wearing his uniform from the night before.  The 
appellant's representative has noted that the service 
department has not made an official determination as to the 
veteran's duty status on the day of his death.

In view of deficiencies in the record, the Board finds that 
on remand, the RO should obtain from the appropriate service 
department an official determination, based upon a review of 
all service personnel and medical records, as to the 
veteran's duty status at the time of death.  The RO should 
also undertake all necessary development to obtain and 
associate with the claims file all outstanding service 
personnel and medical records for the veteran.  

If it is officially determined that the veteran was in a 
nonduty status at the time of his death, further additional 
development will be in order.  The Board notes that the duty 
to assist warrants obtaining a well informed, well reasoned 
medical opinion as to the relationship, if any, between the 
veteran's death and service or service-connected disability, 
but that there is no such opinion of record.  Therefore, if 
the RO determines that sufficient evidence to grant the claim 
has not been presented, the claims file should be forwarded 
to an appropriate VA physician to obtain a medical opinion as 
to whether it is as least as likely as not that a disability 
of service origin either caused or contributed substantially 
or materially to cause the veteran's death.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the appropriate 
service department for an official 
determination, based upon a review of the 
veteran's service medical and personnel 
records, of the veteran's service duty 
status at the time of his death.  

2.  The RO also undertake all necessary 
action to obtain and associate with the 
record all outstanding service medical 
and personnel records pertaining to the 
veteran.  An exhaustive search for all 
such records should be conducted, and all 
efforts to obtain such records should be 
documented.  If the RO is unable to 
obtain all relevant records, the 
appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records, and any further action to 
be taken by VA with respect to the claim.

3.  If the service department determines 
that the veteran was in a nonduty status 
at death, and the RO determines that 
sufficient evidence to grant the claim 
for service connection for the cause of 
the veteran's death has not been 
presented, the claims file should be 
forwarded to an appropriate VA physician 
to obtain a medical opinion as to whether 
it is as least as likely as not that a 
disability of service origin either 
caused or contributed substantially or 
materially to cause the veteran's death.  
The complete rationale for the 
physician's opinion, to include citation 
to specific evidence of record and 
medical authority, should be set forth in 
a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection for the 
cause of the veteran's death in light of 
all applicable evidence and in light of 
all pertinent legal authority.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the appellant and 
her representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


